Citation Nr: 1612466	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09- 04 743	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cancer of the larynx, to include as due to exposure to herbicides based upon substitution of the Appellant as the claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Her Daughter


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 1977.  The Veteran died in May 2010; the Appellant is his surviving spouse.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and a March 2011 rating decision of the RO in St. Paul, Minnesota.

In August 2012, the Appellant and her daughter testified at a hearing held at the Wichita RO before the undersigned.  A transcript of these proceedings has been associated with the record.

The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the Appellant's claim to continue the Veteran's service connection and increased rating claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the Appellant's request for substitution was granted.  The claim discussed herein was certified to the Board for adjudication based upon substitution of the Appellant as the claimant. 

In March 2014, the Board remanded claims of service connection for the cause of the Veteran's death and cancer of the larynx, liver, and pancreas, as well as a claim for a compensable evaluation for bilateral hearing loss, to the Agency of Original Jurisdiction (AOJ) for further development.  Subsequent to the remand, the AOJ granted service connection for larynx cancer in a June 2014 rating decision.  The remaining claims continued to be denied and were returned to the Board for appellate disposition.  

In September 2014, the Board determined the claim for service connection for larynx cancer was no longer before the Board and proceeded to deny the claims of service connection for the cause of the Veteran's death and cancer of the liver and pancreas, as well as the claim for a compensable evaluation for bilateral hearing loss.  The Appellant appealed the denials to the United States Court of Appeal for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court affirmed the Board's denials.  The Court set aside that part of the September 11, 2004, Board decision that determined the claim for benefits for larynx cancer was not on appeal and remanded the matter for further adjudication. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1957 to August 1977.  

2.  The Veteran died in May 2010; the Appellant is his surviving spouse and has been substituted as the claimant.  

3.  In June 2014, the RO issued a rating decision that awarded service connection for cancer of the larynx , thereby granting the full benefit sought on appeal.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of service-connection for cancer of the larynx.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 &Supp. 2014); 
38 C.F.R. §§ 20.200 , 20.300, 20.301(a), 20.302(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5)(West 2014); 
38 C.F.R. § 20.202 (2015).

In March 2014, in pertinent part, the Board remanded the claim of service connection for cancer of the larynx to the AOJ for further development.  Subsequent to the remand, the AOJ granted service connection for larynx cancer in a June 2014 rating decision.  

The granting of service connection resolved the NOD upon which the Board's jurisdiction was based, depriving the Board of authority to adjudicate any issue related to the underlying claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 U.S.C.A. § 7105(a), (b), and (c); 38 C.F.R. §§ 20.200-20.202 (2015).   

The June 2014 rating decision that awarded service connection for cancer of the larynx constituted a grant of the full benefit sought on appeal and thus, there remain no allegations of errors of fact or law for appellate consideration.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").  Therefore, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Whether she filed a timely, valid NOD with regard to the initial noncompensable rating assigned for cancer of the larynx is a separately appealable issue.  For the Board to rule on such matters would deprive the Appellant of her statutory rights to  receive all appropriate notice and be accorded all applicable procedural opportunities to address the question. 


ORDER

The appeal is dismissed.


		
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


